Honorable J. E. Peavy         Opinion   No.   M-1013
Commissioner of Health
Texas State Department of     Re:    Authority of the Department
   Health                            of Health to purchase shoulder
Austin, Texas 78756                  patches for use in the enforce-
                                     ment of Article 459013, V.C.S.
Dear Dr. Peavy:

          Your request for an opinion on the above subject matter
asks the following question:

          "Under the above stated fact situation, does
     Article 4590b, V.C.S., authorize and empower this
     agency to purchase shoulder patches for the above
     stated purpose?"

          You have stated in your request that pursuant to the
provisions of Article 4590b, Vernon's Civil Statutes, the Texas
State Department of Health has adopted certain rules and regula-
tions requiring those persons operating public and private emer-
gency ambulances licensed by the State Board of Health to wear
shoulder patches issued by the Texas State Department of Health.

          The purpose of this regulation is to facilitate the
identity of those persons holding a current and valid certificate.
Section 1 of Article 4590b, Vernon's Civil Statutes, provides:

          "Section 1. No person, firm or corporation
     shall operate or cause to be operated in the State
     of Texas, any emergency ambulance, public or pri-
     vate, or any other vehicle commonly used for the
     transportation or conveyance of the sick or in-
     jured, without first securing a permit therefor
     from the State Board of Health as hereinafter
     provided."

          Section 3 provides in part:

          "Every such ambulance or vehicle herein-
     above described, ,when in service, shall be ac-
     companied by at least one person who has acquired
     theoretical or practical knowledge in first aid
                            -4942-
Dr. J. E. Peavy, page 2         (M-1013)




    as prescribed and certified by the American Red
    Cross, evidenced by a certificate issued to such
    person by the State Board of Health."

          Section 4 authorizes the State Board of Health to pre-
scribe rules and regulations for the purpose of carrying out the
provisions of the Act.

          You state in your request that the Comptroller of Public
Accounts has questioned the purchase of such shoulder patches on
a theory stated in Attorney General's Opinion V-1365 (1951), where-
in it is stated:

          "The very broad purposes and over-all policies
     of our State soil conservation laws are set forth
     in Section 2 of Article 165a-4, V.C.S.  It is diffi-
     cult to conceive of a greater, and at the same time
     valid, grant of powers or of one more general in
     terms than that bestowed upon the State Soil Con-
     servation Board by Section 4 of Article 165a-4, V.C.S.,
     and upon the supervisors of soil conservation dis-
     tricts by Section 7, Article 165a-4,substantially
     re-enacted in Section 4E, Article 16%~8, V,C.S.
     (H.B. 97), and Section 13 of House Bill 190. Never-
     theless, we do not believe that the Legislature in-
     tended to authorize the expenditure of either State
     appropriated or local funds for the giving of awards
     for essay contests on various soil conservation sub-
     jects, or for the giving of awards for various soil
     conservation projects, or for the purchase of enter-
     tainment for the promotion of soil conservation.   A
     oresumotion will be indulged that the Legislature
     desired and intended to enact a valid law, Pickle
     v. Finley, 91 Tex. 484, 44 s.W. 480 (1989); Maud V.
     Terrell, log Tex. 97, 200 S.W. 375 (1918); 9 Tex,Jur.
     481,nstitutional    Law, Sec. 61. Since a statutory
     authorization for expenditures for the purposes
     enumerated in subdivisions A, C and D of your third
     question would be unconstitutional, as we will
     hereinafter show, we are of the opinion that such
     expenditures were not contemplated or authorized by
     the Legislature.  Section 52 of Article III of the
     Constitution of Texas provides:

          "'The Legislature shall have no power to authorize
     any county, city, town or other political corporation
     or subdivision of the State to lend its credit or to
     grant public money or thing of value in aid of, or

                            -4943-
.     -




    Dr. J. E. Peavy, page 3           (M-1013)




          to any individual, association, or corporation what-
          soever, . . ."I

              It is noted that the expenditures prohibited in Attorney
    General's Opinion v-1365 (1951) constituted a gift or donation
    to the individual in violation of the Constitution.   In the in-
    stant case, however, the shoulder patches involved are indicia
    used solely for the purpose of carrying out the provisions of
    Article 459Ob, Vernon's Civil Statutes. Therefore, the expendi-
    ture of public funds is for a governmental purpose and does not
    constitute a gift or donation.   See Aransas Pass v. Keeling 112
Tex. 339, 247 S.W. 818 (1923); State v. City of Austin, 160'Tex.
    348, 331 S.W.2d 737 (1960). You are therefore advised that the State
    Department of Health has the authority to purchase shoulder patches
    to be issued to persons certified by the State Board of Health in
    order to facilitate identification of such persons in the enforce-
    ment of the provisions of Article 459Ob, Vernon's Civil Statutes.

                            SUMMARY

               The State Department of Health has the au-
          thority to purchase shoulder patches to be used
          in the enforcement of the provisions of Article
          4590b, Vernon's Civil Statutes, regulating the
          operation of emergency

                                                       yours,




                                                 ney General of Texas

    Prepared by John Reeves
    Assistant Attorney General

    APPROVED:
    OPINION COMMITTEE

    Kerns Taylor, Chairman
    W. E. Allen, Co-Chairman
    Glenn Brown
    Jack Sparks
    Mike Stork
    James Mabry


                                  -4944-
Dr. J. E. Peavy, page 4      (M-1013)




SAM MCDANIEL
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                          -4945-